Citation Nr: 0509727	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  02-20 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than May 29, 1990, 
for an award of special monthly compensation.

(The issue of entitlement to a rating in excess of 10 percent 
for a low back disorder is the subject of a separate Board of 
Veterans' Appeals decision.)


REPRESENTATION

Appellant represented by:	Jeffery J. Wood, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on January 5, 2001, which vacated a 
March 2000 Board decision, to the extent it had neglected to 
address this matter, and remanded the case for the issuance 
of a statement of the case.  The issue initially arose from a 
March 1998 rating decision by the Reno, Nevada, Regional 
Office (RO) of the Department of Veterans Affairs (VA), 
which, in pertinent part, established a 100 percent 
disability rating for post-traumatic stress disorder 
effective from April 18, 1983, and entitlement to special 
monthly compensation under 38 U.S.C.A. § 1114(s), (i) 
effective from May 29, 1990.  

The Board remanded the issue on appeal to the RO for the 
issuance of a statement of the case in September 2001.  A 
statement of the case was issued in October 2002 and the 
veteran perfected his appeal by correspondence received in 
December 2002.  Records show the veteran withdrew his request 
for a Board hearing by correspondence dated in April 2003.  
See 38 C.F.R. § 20.702 (2004).  The issue was remanded to the 
RO for additional development in June 2004.

The Board also notes that correspondence from the veteran's 
attorney dated in June 2001 limited representation to the 
specific issue addressed in this decision.  Therefore, the 
appellate issue of entitlement to a rating in excess of 10 
percent for a low back disorder must be addressed in a 
separate Board decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his present appeal by correspondence 
dated in March 2004.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2004).  

In June 2004, the Board remanded the issue on appeal because 
it was inextricably intertwined with the issue of entitlement 
to a rating in excess of 10 percent for a low back disorder 
that was the subject of a separate Board remand.  As the 
requested development as to that matter has not been 
adequately completed, this case must again be remanded to the 
RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should complete the 
development and re-adjudication of the 
issue of entitlement to a rating in 
excess of 10 percent for a low back 
disorder in accordance with the separate 
Board remand in this case.  

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
The RO must consider all applicable laws 
and regulations.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



